                             Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 1 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
               UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                           v.                            )
                                                         )
                                                         )    Case Number:         DPAE2:19CR000109-001
                    ARCHIE KISSLING                      )    USM Number:          77072-066
                                                         )
                                                         )    Elizabeth Toplin, Esquire
                                                         )    Defendant’s Attorney
THE DEFENDANT:
X   pleaded guilty to count(s)           1, 2, 3, 4, 5, 6, 7, and 8 of the Indictment.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                               Offense Ended          Count
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    08/05/2018          1
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    08/11/2018          2
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    08/19/2018          3
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    08/20/2018          4
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    10/11/2018          5
18 U.S.C. § 2251(a) and (e)           Manufacture and attempted manufacture of child pornography.    11/24/2018          6
       The defendant is sentenced as provided in pages 2 through      10        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                                  is         are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                           October 1, 2020
                                                                           Date of Imposition of Judgment


                                                                             /s/ Hon. Jan E. DuBois
                                                                           Signature of Judge




                                                                           Jan E. DuBois, U.S.D.J.
                                                                           Name and Title of Judge


                                                                           October 1, 2020
                                                                           Date
                         Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 2 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1A
                                                                               Judgment—Page   2       of   10
DEFENDANT:                ARCHIE KISSLING
CASE NUMBER:              DPAE2:19CR000109-001

                                          ADDITIONAL COUNTS OF CONVICTION
Title & Section                         Nature of Offense                      Offense Ended       Count
18 U.S.C. § 2252(a)(1), (b)(1)          Transportation of child pornography.   11/11/2018          7
18 U.S.C. § 2252(a)(4)(B),(b)(2)        Possession of child pornography.       11/24/2018          8
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 3 of 12
AO 245B (Rev. 09/19)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                     Judgment — Page      3       of   10
 DEFENDANT:                  ARCHIE KISSLING
 CASE NUMBER:                DPAE2:19CR000109-001


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 Three hundred sixty (360) months on each of Counts One, Two, Three, Four, Five and Six of the Indictment, such terms to be served
 concurrently, to a consecutive term of imprisonment of sixty (60) months on Count Seven of the Indictment, and to a concurrent term of
 imprisonment of sixty (60) months on Count Eight of the Indictment, for a total term of imprisonment of four hundred twenty (420)
 months on Counts One, Two, Three, Four, Five, Six, Seven and Eight of the Indictment. It is the intention of the Court that this sentence
 shall be served concurrently with any sentence imposed in state court for crimes related to the crimes of conviction in this case.

      X The court makes the following recommendations to the Bureau of Prisons:
        That defendant be designated to an institution at which he can receive appropriate sex offender treatment and treatment for his
        serious drug addiction.

          Defendant is prohibited from any contact with Minor #1 or Minor #1’s siblings. The Bureau of Prisons shall enforce this Order.

      X The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
              at                                    a.m.          p.m.        on                                              .
              as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                            .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                     By
                                                                                               DEPUTY UNITED STATES MARSHAL
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 4 of 12
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     4      of       10
DEFENDANT:                 ARCHIE KISSLING
CASE NUMBER:               DPAE2:19CR000109-001
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
Ten years (10) on Counts One, Two, Three, Four, Five, Six, Seven and Eight of the Indictment, such terms to be served concurrently.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    X    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 5 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page        5        of        10
DEFENDANT:                   ARCHIE KISSLING
CASE NUMBER:                 DPAE2:19CR000109-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 6 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B — Supervised Release
                                                                                                    Judgment—Page      6      of          10
DEFENDANT:                ARCHIE KISSLING
CASE NUMBER:              DPAE2:19CR000109-001

                                     ADDITIONAL SUPERVISED RELEASE TERMS
         1.       Defendant shall participate in a mental health program for evaluation and/or treatment including, but not limited to, the
furnishing of urine specimens, and shall comply with all of the rules of such program until satisfactorily discharged;

         2.        Defendant shall participate in a substance abuse program for evaluation and/or treatment including, but not limited to,
the furnishing of urine specimens, and shall comply with all of the rules of such program until satisfactorily discharged;

          3.      Defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
program until satisfactorily discharged. While in the treatment program, the defendant shall submit to risk assessment, psychological
testing, and physiological testing, which may include, but is not limited to, polygraph or other specific tests to monitor compliance with
supervised release and treatment conditions.

        4.       Defendant shall provide the United States Probation Office with access to all computers used by defendant, and all
computer-related devices, programs or applications on all such computers, for examination and shall permit the installation of any
hardware or software systems which monitor or filter computer use;

        5.       Defendant shall abide by the standard conditions of computer monitoring and filtering approved by the Court.
Defendant shall not be required to pay the cost of computer monitoring. A copy of the Computer Monitoring Standard Conditions signed
by defendant and approved by the Court is attached to the Judgment and Commitment Order;

          6.       Defendant shall not use a computer to access any material involving child pornography, including pedophilia materials
of all types, or depictions or descriptions of minors engaged in sexually explicit conduct;

         7.       Any unsupervised contact with minors under the age of 18 by defendant must be approved in advance by the United
States Probation Office;

         8.       Defendant may not engage in any form of communication with minors, direct or indirect, such as letter writing,
telephone or computer conversations, without the prior approval of the United States Probation Office. These restrictions are to be
interpreted reasonably and do not apply to incidental contact the defendant may have with a minor in public;

          9.       Defendant shall not obtain employment or perform volunteer work which includes, as part of his job/work description,
any contact with minor children under the age of 18. With respect to this condition of supervised release, the Court finds that (a) a
reasonably direct relationship exists between defendant’s occupation, business, profession or hobby, and the conduct relevant to the
offense of conviction; (b) imposition of such restriction is reasonably necessary to protect the public because there is reason to believe
that, absent such restriction, the defendant might continue to engage in unlawful conduct similar to that for which defendant was
convicted; and, (c) that the time frame and structure of this condition is for the minimal time frame and to the minimum extent necessary
to protect the public;

         10.      Defendant shall pay the restitution imposed by this Judgment that remains unpaid at the commencement of his
supervised release at the rate of not less than $50.00 per month while defendant is employed;

         11.      Defendant shall not incur new credit charges or open additional lines of credit without the prior approval of the United
States Probation Office until his restitution is paid-in-full;

         12.      Defendant shall provide the United States Probation Office with access to any requested financial documents or other
financial information;

          13.      Defendant shall notify the United States Probation Office of any assets received after imposition of this Order, and
shall not disperse his interest in any assets including, but not limited to, income tax refunds, inheritance, insurance and lawsuit
settlements, or gambling winnings, without the prior approval of the United States Probation Office; and,

        14.        Defendant shall not encumber or liquidate his interest in any assets unless the proceeds are to be used in payment of
defendant’s restitution.
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 7 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                  Judgment — Page   7        of         10
 DEFENDANT:                       ARCHIE KISSLING
 CASE NUMBER:                     DPAE2:19CR000109-001
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment             Restitution               Fine                AVAA Assessment*              JVTA Assessment**
 TOTALS          $ 800.00                  $ 39,000                   $ 0.00             $ 0.00                         $ 0.00


      The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                                 Total Loss***                   Restitution Ordered                  Priority or Percentage
 See Sheet 5A (page 8 for details)




 TOTALS                                   $                                    $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      X     the interest requirement is waived for             fine     X restitution.
            the
            the interest requirement for           fine          restitution is modified as follows:
            the
 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 8 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5A — Criminal Monetary Penalties
                                                                                                  Judgment — Page     8     of        10
DEFENDANT:                ARCHIE KISSLING
CASE NUMBER:              DPAE2:19CR000109-001
                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Defendant shall pay restitution in the total amount of $39,000.00 to the following victims:

         Series                    Victim                Amount              Payable
 1-5     8 Kids Series             John Does I           Total of $15,000    Tanya Hankins in trust for 8 Kids Series 215
                                   to V                  ($3,000 per child   Tacoma Avenue South
                                                         victim)             Tacoma, WA 98402
 6       Feb 212 Series            Donatello             $3,000              Attorney Deborah A. Bianco in trust for Donatello 14535
                                                                             Bellevue-Redmond Rd, Suite 201
                                                                             Bellevue, WA 98007
 7       Rap Jerseys               Kauzie                $3,000              Attorney Deborah A. Bianco, in trust for Donatello 14535
         Series                                                              Bellevue-Redmond Rd, Suite 201
                                                                             Bellevue, WA 98007
 8       Rap72 Series              Jack                  $3,000              Attorney Deborah A. Bianco, in trust for Donatello 14535
                                                                             Bellevue-Redmond Rd, Suite 201
                                                                             Bellevue, WA 98007
 9       Spongebob                 Andy                  $3,000              Marsh Law Firm PLLC in trust for Andy ATTN:
         Series                                                              Andy
                                                                             548 Market Street, #65135
                                                                             San Francisco, CA 94104 - 5401

 10      Surfer Hair               Jessy                 $3,000              Attorney Deborah A. Bianco, in trust for Jessy 14535
         Victim                                                              Bellevue-Redmond Rd, Suite 201
                                                                             Bellevue, WA 98007
 11      Jenny Series              Jenny                 $3,000              Marsh Law Firm PLLC in trust for Jenny ATTN:
                                                                             Jenny
                                                                             548 Market Street, #65135
                                                                             San Francisco, CA 94104 - 5401

 12      Pink Heart                Erica                 $3,000              Marsh Law Firm PLLC in trust for [child] ATTN:
         Sisters Series                                                      [Child’s Name]
                                                                             548 Market Street, #65135
                                                                             San Francisco, CA 94104 - 5401

 13                                Tori                  $3,000

         Total                                           $39,000
         Restitution

         Restitution is due immediately. The Court waives interest on the restitution. Defendant’s restitution payments shall be made
payable to the U.S. Treasury and forwarded to the Clerk, United States District Court for the Eastern District of Pennsylvania for
proportional distribution to the victims listed above in the amounts indicated.

         The Court recommends that, while in custody, defendant pay his restitution pursuant to the Bureau of Prisons Inmate Financial
Responsibility Program provided, however, that defendant shall pay the restitution in quarterly installments of not less than $25.00 out of
his prison earnings, unless his prison earnings after payment of his special assessment are less than $25.00 a quarter, in which event, the
quarterly installment shall be the amount of his prison earnings. Beginning thirty (30) days after defendant is released from custody,
defendant shall pay the balance due on his restitution obligation in monthly installments of not less than $25.00 while defendant is
employed.
                         Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 9 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5A — Criminal Monetary Penalties
                                                                                                   Judgment — Page      9     of        10
DEFENDANT:                ARCHIE KISSLING
CASE NUMBER:              DPAE2:19CR000109-001
                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

          Because the losses of some victims are not currently ascertainable, and some victims have not yet made a decision as to
restitution, the Court will conduct a hearing for a final determination of any additional restitution payments within ninety (90) days of the
date of sentencing pursuant to 18 U.S.C. § 3664(d)(5). The Government shall file and serve a status report with respect to any such
additional restitution within sixty (60) days of the date of sentencing.

         The Court finds that defendant has sufficient assets, income and income earning potential to warrant imposition of the restitution
and fine orders and payment schedules, taking into account his expenditures for food, clothing, shelter and other necessities.

         The Court finds that defendant has insufficient assets, income and income earning potential to warrant imposition of a fine in
addition to the restitution order. Accordingly, a fine is waived in this case.

        By statute defendant is required to pay a Justice for Victims of Trafficking Act (“JVTA”) assessment of $5,000.00 on each of
Counts One through Eight of the Indictment unless he is deemed to be indigent. I have already concluded that defendant is indigent and
appointed the Federal Community Defender’s Office to represent him. Thus, he is not required to pay the JVTA assessment.

         Defendant shall pay a special assessment of $800.00 to the United States of America which shall be due immediately. The Court
recommends that, while in custody, defendant pay his special assessment pursuant to the Bureau of Prisons Inmate Financial Responsibility
Program provided, however, that defendant shall pay the special assessment in quarterly installments of not less than $25.00 out his prison
earnings, unless his prison earnings are less than $25.00 a quarter, in which event, the quarterly installment shall be the amount of his
prison earnings. Beginning thirty (30) days after defendant is released from custody, defendant shall pay the balance due on his special
assessment in monthly installments of not less than $25.00 while defendant is employed.
                          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 10 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page       10      of           10
 DEFENDANT:                ARCHIE KISSLING
 CASE NUMBER:              DPAE2:19CR000109-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $                               due immediately, balance due

                not later than                           , or
                in accordance with     C        D,        E, or                     F below; or
                                       ,
 B         Payment to begin immediately (may be combined with                  C,           D, or         F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties:
           See Sheet 5A (pages 8 through 9).




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
      (including defendant number)                          Total Amount                           Amount                           if appropriate




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      See separate Order of forfeiture dated October 1, 2020.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
     Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 11 of 12



              UNITED STATES DISTRICT COURT
                                     for the
                         Eastern District of Pennsylvania

          COMPUTER MONITORING STANDARD CONDITIONS

1.      I, Archie Kissling, have been ordered to have my computer use monitored/filtered
        as a condition of supervision. I agree to comply with all program rules set forth in
        this agreement, and the instructions of the probation officer. I understand that this
        agreement is, by reference, part of the order setting conditions for my supervision
        and that failure to comply with its provisions or the instructions of my officer will
        be considered a violation of my supervision and may result in an adverse action.

2.      I agree to call my officer immediately if I have any questions about these rules or
        if I experience any problems that may hinder my compliance with this program.

3.      I understand that my officer will use telephone calls and unannounced personal
        visits to monitor my compliance. When at home, I agree to promptly answer my
        telephone or door.

4.      I understand that I may only use one computer in my home. Any other computer
        use must be approved in advance and monitored by the U.S. Probation Office. I
        further understand that I am solely responsible for the content, programs, and data
        that may be stored on the computer. Any devices, including hand-held computers
        and cellular telephones that have access to the internet shall be monitored by the
        U.S. Probation Office.

5.      My supervising officer may install software designed to monitor or filter
        computer activities on any home computer I am authorized to use. Prior to the
        installation of computer monitoring or filtering software, the computer drives will
        undergo an initial inspection. I understand that the software may record any and
        all activity on my computer, including the capture of keystrokes, application
        information, Internet use history, e-mail correspondence, and chat conversations.
        I further understand that a notice will be placed on the computer at the time of
        installation to warn others of the existence of the monitoring software on my
        computer. I agree not to attempt to remove, tamper with, reverse engineer, or in
        any way circumvent the software.

6.      I will not use any software program or device designed to hide, alter, or delete
        records/logs of my computer use, Internet activities, or the files stores on my
        assigned computer. This includes the use of encryption, stenography, and
        cache/cookie removal software.

7.      I will not install new hardware or effect repairs on my computer system without
        receiving permission from my supervising officer.


                                                                                 Page 1 of 2
          Case 2:19-cr-00109-JD Document 34 Filed 10/05/20 Page 12 of 12



     8.       I understand that my supervising officer may use measures to assist in monitoring
              compliance with these conditions, such as placing tamper-resistant tape over
              unused ports and to seal my computer case.

     9.       I will disclose all online accounts, including user-names and passwords, to my
              supervising officer upon request. I will also provide telephone/Internet service
              provider billing records upon demand, as well as proof of the disconnection or
              termination of such services. I agree to execute a release form to allow the U.S .
              Probation Office to access account information directly from the Internet Service
              Provider.

     10.      I will not create or assist directly or indirectly in the creation of any electronic
              bulletin board, ISP, or any other public or private network without the prior
              written consent of the U.S. Probation Office.

     11.      If password protection is required on my system, application, or files used by the
              offender, such passwords will be provided upon request of the U.S. Probation
              Office.

     12.      I consent to allow for the examination of any internal or external storage media,
              including hard disks, zip disks, floppy diskettes, CD ROMS , optical disks,
              magnetic tapes, or any other storage media.




                                                                                     October 1, 2020
                                                Designated Witness


APPROVED and SO ORDERED:

     1ST day of ___
this ___        Oct 2020
                    ___


 /s/ Hon. Jan E. DuBois
      Honorable Jan E. DuBois




                                                                                          Page 2 of 2
